Title: From Benjamin Franklin to William Smith, 22 August 1772
From: Franklin, Benjamin
To: Smith, William


Sir,
London, Augt. 22. 1772
I received yours of May 16. with the Box of Books, and have already delivered and forwarded most of them as directed. I supply’d Dr. Fothergill with the wanting Sheet. I approve much of the Letter’s being in English. I forwarded your Letter to Mr. White, Son of Taylor White, Esqr late Treasurer of the Foundling Hospital (now deceas’d) but he has not call’d for the Book. I am glad to hear of your Success at South Carolina, and that the College flourishes. I send inclos’d a Pamphlet on a new Discovery that makes some Noise here. With my best Wishes of Prosperity to the Society, and Thanks for the Number of Books they have sent me, which I shall endeavour to dispose of to their Credit, I am, Sir, Your most obedient humble Servant
B Franklin
Revd Dr Smith
 
Endorsed: To D Smith relative to 1 Vol of Transactions
